Citation Nr: 1549406	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  10-29 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for status post fracture, right clavicle, from October 24, 2007 to April 15, 2015.

2.  Entitlement to an evaluation in excess of 10 percent from April 16, 2015 for status post fracture, right clavicle.

3.  Entitlement to a compensable evaluation for lateral epicondylitis, left elbow from October 24, 2007 to April 15, 2015.

4.  Entitlement to an evaluation in excess of 10 percent from April 16, 2015 for lateral epicondylitis, left elbow.

5.   Entitlement to an evaluation in excess of 10 percent from April 16, 2015 for supination/pronation impairment of the left elbow.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) from October 24, 2007 to April 15, 2015.

7.  Entitlement to service connection for osteoarthritis, right elbow.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Kordich, Senior Counsel


INTRODUCTION

The Veteran had active duty service from January 1983 to January 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned at an April 2012 Travel Board hearing held at the RO.  The transcript of the hearing is of record.

In November 2013, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development; it has now been returned to the Board.  The Board finds that the November 2013 remand instructions were substantially complied with.

During the course of the appeal, a May 2015 rating decision increased the evaluation assigned the Veteran's lateral epicondylitis, left elbow to 10 percent disabling, effective April 16, 2015; awarded a separate 10 percent rating for supination and pronation impairment associated with left elbow epicondylitis, effective April 16, 2015; increased the evaluation assigned the Veteran's status post fracture, right clavicle to 10 percent disabling, effective April 16, 2015; granted a TDIU from April 16, 2015; and continued to deny service connection for osteoarthritis of the right elbow.  In addition, the May 2015 rating decision granted service connection for back injury with fusion, assigning an evaluation of 20 percent effective October 24, 2007; and granted service connection for osteoarthritis of the knees, with an assigned evaluation of 10 percent effective December 13, 2007.  The latter two matters are no longer before the Board.

All documents on the Virtual VA paperless claims system and the Veterans Benefits Management System (VBMS) have been reviewed and considered.

The issues of entitlement to service connection for osteoarthritis of the right elbow and to a TDIU for the period prior to April 16, 2015, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is right-hand dominant.

2.  For the period from October 24, 2007 to April 15, 2015, the Veteran's status post fracture, right clavicle disability was manifested by X-ray evidence of an old healed fracture with arthritis, and intermittent complaints of pain, with full range of motion of the right arm.

3.  For the period beginning April 16, 2015, the Veteran's status post fracture, right clavicle disability has been manifested by degenerative arthritis with functional loss of motion at approximately shoulder level due to pain, tenderness, and crepitus, but without evidence of deformity, nonunion, or malunion of the clavicle.

4.  From October 24, 2007 to April 15, 2015, the Veteran's lateral epicondylitis of the left elbow was manifested by a subjective history of elbow pain associated with repetitive use of the upper extremity; elbow flexion to 145 degrees and extension to 0 degrees without pain or any impairment of either flexion or extension; the absence of elbow arthritic changes, and no compensable impairment in supination or pronation.

5.  For the period beginning April 16, 2015, the Veteran's lateral epicondylitis of the left elbow is manifested by flexion limited to 100 degrees with no limitation of extension.

6.  For the period from April 16, 2015, the impairment in supination and pronation associated with the Veteran's epicondylitis of the left elbow has been manifested by supination functionally limited to 30 degrees or less by pain, weakness, fatigability, and incoordination.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating, but no higher, for status post fracture, right clavicle disability for the period from October 24, 2007 to April 15, 2015 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5201, 5202, 5203 (2015).

2.  The criteria for an evaluation of 20 percent, and no higher, beginning April 16, 2015 for status post fracture, right clavicle disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5201, 5202, 5203 (2015).

3.  For the period from October 24, 2007 to April 15, 2015, the criteria for a compensable rating for lateral epicondylitis of the left elbow, to include a separate rating for associated impairment of supination or pronation, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5020, 5206 (2015).

4.  For the period beginning April 16, 2015, the criteria for an evaluation in excess of 10 percent for lateral epicondylitis of the left elbow have not been met.  38 U.S.C.A. §§  1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5020, 5206 (2015).  

5.  From April 16, 2015, the criteria for an evaluation in excess of 10 percent for lateral epicondylitis of the left elbow, manifested by limitation of supination, have not met.  38 U.S.C.A. §§  1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5213 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, as regards the claims herein decided on appeal.  The Veteran must not assume that the Board has overlooked any pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5103, 5103A (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. § 3.159 (2015). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirement applies to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom.  Vazquez-Florez v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans. Sec'y of Veterans Aff., 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, in a December 2007 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for increased evaluations for the Veteran's right clavicle and left elbow disorders, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The November 2008 rating decision represented the initial adjudication of the pertinent claims after issuance of the letter.  Hence, the December 2007 letter, which meets the content of notice requirements described in Dingess/Hartman and Pelegrini, also meets the VCAA's timing of notice requirement. 

A May 2015 rating decision on appeal granted a separate 10 percent evaluation for supination and pronation impairment associated with left elbow epicondylitis effective April 16, 2015.  The Board notes that this issue originated in connection with the increased rating claim for lateral epicondylitis of the left elbow.  As proper VCAA notice was provided for the lateral epicondylitis, left elbow issue, the Veteran is not entitled to additional notice for the "downstream" award of a separate evaluation for the left elbow supination and pronation impairment.

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  Rather, remanding this case back to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2014).  Specifically, the RO secured and associated with the claims file all evidence the Veteran identified as being pertinent to his appeal, including VA treatment records, private treatment records, and Social Security Administration (SSA) records.  Also of record and considered in connection with the appeal is the transcript of the Veteran's April 2010 Travel Board hearing.

VA examinations were conducted in June 2008, February 2015, and April 2015 (with an addendum dated April 27, 2015).  The Board has reviewed the reports of those examinations and finds that they are adequate.  

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices from the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims herein decided.

Increased Rating Claims

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2015).  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When evaluating loss in range of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  In DeLuca, the Court explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id. at 206.

Under 38 C.F.R. § 4.40, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.

Additionally, 38 C.F.R. § 4.45 provides, as regards to the joints, that the factors of disability reside in reductions of their normal excursion of movements in different planes. Inquiry will be directed to these considerations: (a) Less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.). (b) More movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.). (c) Weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.). (d) Excess fatigability. (e) Incoordination, impaired ability to execute skilled movements smoothly. (f) Pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations. 

Under Diagnostic Code 5003, degenerative arthritis, when substantiated by X-rays, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

The Board notes that an October 2008 VA examiner noted that the Veteran reported he was right hand dominant, while an April 2015 VA examiner indicated that the Veteran is left hand dominant.  Service treatment records include a January 1989 Report of Medical History showing the Veteran indicated that he was right handed.  The Board finds that the weight of the evidence shows that the Veteran is right handed, as he himself reported his dominant hand at the time of the 1989 Report of Medical History and October 2008 VA examination, as the April 2015 examiner did not explain the basis for his belief that the Veteran was left handed.  The Board finds it unlikely that the Veteran changed his dominant hand after the October 2008 VA examination.

Status post fracture, right clavicle

At his October 2008 VA examination, the Veteran gave a history of a non-displaced fracture of the right clavicle in 1985, which was treated with an ace bandage.  There was no residual loss of function or disability noted.  X-rays showed healed right mid clavicle fracture with mild degenerative arthritis of the acromioclavicular joint with no acute fracture or subluxation identified.

At his April 2012 Travel Board hearing, the Veteran testified that since breaking his right clavicle he has not been able to raise his arm up all the way, and experienced pain and discomfort.  He indicated that he experiences daily pain and is constantly moving his elbow to try and get it comfortable, and is not able to lift things very far over his head.  

At an April 2015 VA examination, the Veteran reported experiencing persistent pain in the right shoulder, and explained that he loses all motion due to pain and weakness with repetitive work.  He stated that continued pain and weakness caused him to have limited motion of the right shoulder above chest height, and difficulty holding the phone with his right hand due to pain.  The examiner noted that the Veteran had acromioclavicular joint osteoarthritis.  Range of motion testing disclosed flexion to 95 degrees; abduction to 100 degrees; external rotation to 45 degrees; and internal rotation to 40 degrees.  It was noted that the Veteran showed slow movement that was very painful and caused weakness to the shoulder.  The examiner indicated that the Veteran's clavicle condition affected his range of motion, and that there was objective evidence of localized tenderness or pain on palpation of the joint or associated tissue; specifically, the anterior medial region was tender to palpation, although no significant pain over the clavicle was present.  It was noted that pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time, and that the factors causing functional loss included pain, fatigue, weakness, and lack of endurance.  Muscle strength in the right shoulder was noted as 4/5, and the examiner indicated that this reduction in muscle strength was entirely due to the claimed condition.  The examiner noted that there was no ankylosis of the right shoulder.  The Veteran did not have loss of head (flail shoulder, nonunion (false flail shoulder), or fibrous union of the humerus.  The examiner noted that the Veteran did not have malunion of the humerus with moderate or marked deformity.  Right shoulder X-ray taken in March 2015 noted moderate acromioclavicular arthropathy with intra-articular body, no dislocation, small glenoid osteophytes, and subacromial space narrowing suggested.  

Law and Regulations

Disabilities of the shoulder and arm are rated under Diagnostic Codes 5200 through 5203.  Normal ranges of upper extremity motion are defined by VA regulation as follows: forward elevation (flexion) from zero to 180 degrees; abduction from zero to 180 degrees; and internal and external rotation to 90 degrees.  Lifting the arm to shoulder level is lifting it to 90 degrees.  See 38 C.F.R. §4.71, Plate I (2015).

The Veteran's right shoulder disability has been evaluated under Diagnostic Code 5201, which provides for a 20 percent rating for limitation of motion of the major arm when it is limited to the shoulder level; a 30 percent rating for major shoulder motion limited to midway between the side and the shoulder level; and a 40 percent rating for major shoulder motion limited to 25 degrees from the side. 

Under Diagnostic Code 5200, a 30 percent rating requires favorable ankylosis of the major scapulohumeral articulation, with abduction possible to 60 degrees and the ability to reach the mouth and head.  A 40 percent rating requires ankylosis of the major scapulohumeral articulation which is intermediate between favorable and unfavorable.  A 50 percent rating requires unfavorable ankylosis of the major scapulohumeral articulation, with abduction limited to 25 degrees from the side.  38 C.F.R. § 4.71a (2015).

Under Diagnostic Code 5202, a 20 percent rating is warranted for impairment of the humerus of the major arm when there is malunion, with moderate deformity; and a 30 percent rating is granted when there is marked deformity for the major arm.  Also under Diagnostic Code 5202, for recurrent dislocations of the major arm at the scapulohumeral joint, a 20 percent rating is warranted where there are infrequent episodes, and guarding of movement only at shoulder level; a 30 percent rating is granted when there are frequent episodes and guarding of all arm movements for the major arm.  A 50 percent rating is granted for fibrous union of the major arm; a 60 percent rating is granted for nonunion (false flail joint) of the major arm; and an 80 percent rating is granted for loss of head of (flail shoulder) for the major arm.

Under Diagnostic Code 5203 for the dominant shoulder, a 10 percent rating is warranted for malunion of the clavicle or scapula or nonunion of the clavicle or scapula without loose movement, and a maximum 20 percent rating is warranted for dislocation of the clavicle or scapula, or nonunion of the clavicle or scapula with loose movement.  Under this diagnostic code, impairment of the clavicle or scapula may also be rated on impairment of function of the contiguous joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203.





Analysis

From October 24, 2007 to April 15, 2015

Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide that painful motion due to arthritis is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

Prior to April 16, 2015, the October 2008 VA examination included X-ray evidence of arthritis, and the Veteran credibly reported complaints of pain on motion at his April 2012 Travel Board hearing.  Even though medical evidence on file does not show actual limitation of motion during that period, the Board concludes that an evaluation of 10 percent is warranted from October 24, 2007 to April 15, 2015, pursuant to Lichtenfels, supra.

The next higher rating, 20 percent, is not warranted under Diagnostic Code 5003 from October 24, 2007 to April 15, 2015 because the right clavicle arthritis did not affect two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  As to whether a rating greater than 10 percent was warranted under any other Diagnostic Code, the evidence for the period prior to April 16, 2015, including the Veteran's hearing testimony, does not show the Veteran's right shoulder was ankylosed, or that motion in the shoulder was restricted to shoulder level or less.  The October 2008 examiner noted the absence of any loss of function.  At his hearing, the Veteran only indicated that he could not raise his arm all the way, but that he could raise objects over his head.  This suggests his shoulder motion was not limited to 90 degrees or less, even with consideration of functional loss due to pain.  Nor does the evidence suggest dislocation or non-union of the clavicle or scapula.  The evidence prior to April 16, 2015 also is silent for any suggestion of malunion of the humerus with deformity, or with recurrent dislocation of the scapulohumeral head, fibrous or nonunion of the humeral head, or loss of the humeral head.

In sum, the evidence supports assignment of a 10 percent evaluation for the period prior to April 16, 2015, but not a rating in excess of 10 percent for that period.  38 C.F.R. § 4.3.

Since April 16, 2015

As of the date of the April 16, 2015 VA examination report, and resolving all reasonable doubt in the Veteran's favor, the Board finds that an increased rating of 20 percent is warranted.  In this regard, the evidence of record as of April 16, 2015 shows that the severity of the service-connected right shoulder disability more closely approximates the criteria for a 20 percent evaluation under the provisions for degenerative arthritis with loss of arm motion. 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5201. 

The April 16, 2015 VA examination report included X-ray evidence of degenerative changes, and clinical examination showed forward flexion to 95 degrees and abduction to 100 degrees after repetitive use, with objective evidence of painful motion.  In addition, the examiner noted that the Veteran experienced functional loss due to symptoms such as pain, weakness, fatigability and incoordination.  This symptomatology is appropriately rated under Diagnostic Codes applicable to the range of motion loss as there is X-ray evidence of arthritis and a compensable degree of limitation of arm motion based on limitation of forward flexion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5201. 

Given the above, the Board finds that although the Veteran clinically is able to elevate his arm above shoulder level, when considering the factors discussed in DeLuca, the Veteran's symptomatology nevertheless more closely reflects a disability picture manifested by limitation of arm motion at shoulder level.  See 38 C.F.R. § 4.7; see also 38 C.F.R. §§ 4.40, 4.45, 4.59 as applied under DeLuca, 8 Vet. App. at 204 -08; 38 C.F.R. § 4.71a, Diagnostic Code 5201.  

With respect to an evaluation in excess of 20 percent, in order to support a higher evaluation of 30 percent under Diagnostic Code 5201, the evidence must demonstrate that the Veteran has limitation of motion midway between side and shoulder level or limitation to 25 degrees from side.  At no point does the medical evidence more closely approximate limitation of right arm or a functional loss due to pain or other factors worse than limitation of motion to shoulder level.  Clinically, the Veteran is able to actively raise the arm to just above shoulder level.  Moreover, he retains substantial motion in every other plane of motion of the shoulder.  Although the Veteran does have some left shoulder weakness, he still retains a substantial amount of strength, given how he has evidenced 4/5 strength.  Nor did the examination otherwise document any substantial functional loss of pain, fatigability or incoordination that was even remotely severe enough as to functionally restrict the arm to midway between side and shoulder level or to 25 degrees or less from the side.  Consequently, an evaluation of 20 percent, and no higher, for the period since April 16, 2015 is warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5201. 

Again, the assignment of a 20 percent rating already includes consideration of the pain and weakness that the Veteran experiences on motion as noted by the 2015 VA examiner,  and the Board notes the findings above were recorded after repetitive use testing.  As to a rating in in excess of 20 percent under any alternative diagnostic code, the record clearly shows the Veteran's shoulder is not ankylosed.  Nor does the evidence establish any fibrous or nonunion of the humerus, or loss of the humeral head.  Accordingly, there is no basis to assign a rating higher than 20 percent.  

An evaluation in excess of 20 percent is not warranted for any point during the appeal.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201. 

The Board points out that the record contains no relevant evidence of muscle injury, neurological impairment, or other symptoms that fall outside the purview of C.F.R. § 4.71a, that should be considered at this time in evaluating the service-connected status post fracture, right clavicle. 

In sum, the Board finds that a 20 percent disability rating, and no higher, is warranted for the severity of the service-connected status post fracture, right clavicle disability for the period from April 16, 2015.
. 
Left Elbow

At the Veteran's October 2008 VA examination, no history of left elbow injury or previous treatment or diagnosis was noted.  No loss of function or disability was noted on the examination.  Left elbow flexion was to 145 degrees and extension was to 0 degrees.  Left elbow pronation was to 80 degrees and supination was to 85 degrees.  There was no additional loss of function with repetitive use.  There was no evidence of painful motion.  X-rays showed no fracture, subluxation, joint effusion, or degenerative arthritis.  

At his April 2012 Travel Board hearing, the Veteran testified to pain and limited function in his left elbow.

At his April 2015 VA examination, the Veteran reported pain in the left elbow which could lock up the elbow and cause more extreme pain, sometimes several times a month, and during some months not at all.  He indicated that any repetition/throwing ball/holding telephone activities cause pain.  He reported losing motion in the joint due to pain lasting from 30 minutes to hours.  He stated that when his left elbow locks up, he losses all motion and has extreme pain, and swelling if overusing the joint.

The examination demonstrated flexion to 145 degrees, extension to 0 degrees, forearm supination to 85 degrees and forearm pronation to 80 degrees.  There was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue; specifically the lateral epicondyle was tender to palpation.  There was no objective evidence of crepitus.  The Veteran was able to perform repetitive use testing with at least three repetitions; there was no additional functional loss or limitation in range of motion after three repetitions.  It was noted that pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time.  Functional loss was noted as flexion to 100 degrees, extension to 0 degrees, forearm supination and pronation to 65 degrees.  Muscle strength for the left elbow in flexion and extension was 5/5.  There was no atrophy or ankylosis.  The examiner noted no flail joint, joint fracture, un-united fracture, malaligned fracture, or further impairment of supination or pronation.  Imaging studies were performed and were negative for degenerative or traumatic arthritis.  

Law and Regulations

By way of history, service connection was granted for lateral epicondylitis, left elbow with an assigned noncompensable evaluation, under Diagnostic Code 5020.  As a result of the April 16, 2015 VA examination, in May 2015 the RO essentially granted the Veteran a separate 10 percent evaluation for the impairment of supination and pronation in the elbow, while also increasing the evaluation for the epicondylitis itself to 10 percent; both ratings were made effective April 16, 2015.  Currently, the left elbow epicondylitis is evaluated under Diagnostic Code 5206, and the impairment of supination and pronation are evaluated under Diagnostic Code 5213.

The Veteran has been diagnosed with epicondylitis of the elbows.  Epicondylitis is an unlisted disorder that the RO rated by analogy under Diagnostic Code 5020, which pertains to synovitis.  Under Diagnostic Code 5020, synovitis is to be rated based on limitation of motion, as arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5020.  The diagnostic code applicable to degenerative arthritis provides that when X-ray evidence of degenerative arthritis is presented but the loss of range of motion is noncompensable, a 10 percent disability rating is warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015). 

Flexion of the minor forearm limited to 110 degrees is rated as noncompensably (0 percent) disabling; flexion limited to 100 degrees is rated as 10 percent disabling; flexion limited to 90 degrees is rated as 20 percent disabling; and flexion limited to 70 degrees is rated as 20 percent for the minor extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5206. 

Extension of the forearm limited to 60 degrees is rated as 10 percent disabling for the minor extremity; extension limited to 90 degrees is rated as 20 percent disabling; and extension limited to 100 degrees is rated as 30 percent disabling for the minor extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5207. 

Limitation of flexion of the minor forearm to 100 degrees with forearm extension limited to 45 degrees warrants a 20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5208. 

Supination of the forearm limited to 30 degrees or less warrants a 10 percent rating for the minor side.  Limitation of pronation with motion lost beyond the last quarter of arc, so the hand does not approach full pronation, warrants a 20 percent rating for the minor side; limitation of pronation with motion lost beyond the middle of arc warrants a 20 percent rating for the minor side.  Loss of supination or pronation due to bone fusion, with the hand fixed near the middle of the arc or moderate pronation, warrants a 20 percent rating for and minor side; loss of supination or pronation due to bone fusion, with the hand fixed in full pronation, warrants a 20 percent rating for the minor side; and loss of supination or pronation due to bone fusion, with the hand fixed in supination or hyperpronation, warrants a 30 percent disabling for the minor side.  38 C.F.R. § 4.71a, Diagnostic Code 5213. 

The normal range of motion of the elbow is from 0 degrees extension to 145 degrees flexion; normal forearm pronation is from 0 to 80 degrees, and normal forearm supination is from 0 to 85 degrees.  38 C.F.R. § 4.71, Plate I (2015).

Analysis

From October 24, 2007 to April 15, 2015

The October 2008 VA examination report documented full range of motion of the left elbow in flexion, extension, supination and pronation with no additional limitation caused by pain or repetitive use.  X-rays showed no fracture, subluxation, joint effusion, or degenerative arthritis.  Given the absence of arthritis, the full range of motion and the absence of any functional loss, a compensable rating is not warranted under Diagnostic Codes 5206, 5207, or 5208 from October 24, 2007 to April 15, 2015.  See DeLuca, supra; 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.

Even considering the Veteran's subjective complaints of pain at his April 2012 Travel Board hearing, the medical record does not show any limitation of motion, functional impairment (even after repetitive motion testing), or X-ray evidence of arthritis that would support a compensable evaluation from October 24, 2007 to April 15, 2015.  See DeLuca, supra; Lichtenfels, supra; 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.

Compensable ratings could also be assigned for ankylosis of the elbow; elbow flail joint; or malunion or nonunion of the ulna or radius.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5205, 5209, 5210, 5211, 5212.  However, neither the medical evidence nor the lay evidence has suggested that the service-connected left elbow disability is manifested by such symptoms.

The Board lastly has considered whether a separate rating for supination or pronation is warranted for the period prior to April 16, 2015.  As already noted, however, the medical evidence prior to April 16, 2015 clearly showed that range of supination and pronation was full, with no functional impairment.  Under these circumstances, a separate rating for that period is not warranted.

Since April 16, 2015

Based on the available evidence, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent from April 16, 2015 for the left elbow disability.  To warrant a rating in excess of 10 percent under Diagnostic Codes 5206 and 5207, there would need to be evidence of limitation of flexion of the left elbow to 90 degrees or less or extension would need to be limited to 75 degrees or greater.  The April 16, 2015 VA examination showed that clinically, the Veteran retains full range of flexion and extension.  Even with consideration of functional loss, the Veteran retains full extension, with flexion limited to no more than 100 degrees.  

The Board has also considered whether he has additional functional loss - beyond that objectively shown - due to his pain, or because of weakness, premature or excess fatigability, incoordination, etc, for this time period.  See DeLuca, citing 38 C.F.R. §§ 4.40, 4.45, and 4.59.  The Veteran's symptoms do not result in any additional functional limitation to a degree that would support a rating in excess of the current disability rating for his left elbow.  The current disability evaluation contemplates the Veteran's complaints, as well as any limitation of motion due to pain.  In particular, the April 16, 2015 VA examiner noted that there was an increase in pain upon repetitive use, and found that there was additional weakness, fatigability, incoordination, lack of endurance, or additional loss of motion which limited his flexion to 100 degrees.  The Board has found nothing to suggest that flexion is otherwise functionally limited even greater than 10 percent.  As a result, his current 10 percent rating for his left elbow adequately compensates him for the extent of his pain, including insofar as its resulting effect on his range of motion.

A rating in excess of 10 percent is also not warranted for the left elbow under Diagnostic Code 5003, for degenerative arthritis, as the left elbow does not demonstrate limitation of motion, and as the disorder does not involve 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbation.

As there is no evidence of ankylosis of the elbow, flail joint, nonunion of the radius and ulna with flail false joint, impairment of the ulna, or joint fracture, these diagnostic codes are not applicable to the current appeal.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5205, 5209, 5210, 5211, 5212 (2015). 

Accordingly, a rating in excess of 10 percent for left elbow epicondylitis is not warranted.  38 C.F.R. § 4.3.

Left Elbow Supination and Pronation Impairment

The RO assigned a separate 10 percent disability evaluation under Diagnostic Code 5213 for impairment of supination or pronation, based on pain, fatigue, weakness, lack of endurance, incoordination and flare-ups.  The RO determined that a 10 percent rating was based on supination functionally limited to 30 degrees or less.  

As already discussed, a separate rating is not warranted for the period prior to April 16, 2015 because the medical evidence does not show any limitation of supination or pronation, functional or otherwise, which would warrant a separate disability evaluation under Diagnostic Code 5213.

As to the period from April 16, 2015, there is no evidence suggesting that the Veteran's motion loss of the left elbow includes limitation in pronation beyond the last quarter of the arc or beyond the middle of the arc, that would meet or approximate the criteria for a disability rating in excess of 10 percent under Diagnostic Code 5213.  The April 16, 2015 VA examination showed forearm supination and pronation to be from 0 to 65 degrees, even after repeated use over a period of time.  Given that normal pronation is to 80 degrees, pronation functionally limited to 65 degrees is clearly a greater level of motion than is contemplated by loss of pronation beyond the middle or last quarter of the arc.

Even with consideration of the Veteran's pain on motion and functional loss demonstrated during the applicable rating period, the currently assigned 10 percent rating for this period adequately compensates the Veteran's symptoms.  The Board notes that the left elbow disability does not include any bone fusion.  As his symptoms do not more nearly approximate those contemplated by the higher ratings for limitation of motion of the elbow and forearm, the Board finds that no more than a 10 percent disability rating is warranted for impairment of supination/pronation associated with epicondylitis of the left elbow during the applicable rating period from April 16, 2015. 

In arriving at the above conclusions, the Board is sympathetic to the Veteran and does not question the sincerity of his belief that his disabilities warrant a higher rating.  Moreover, the Board recognizes that the Veteran is competent to report musculoskeletal symptoms, such as pain, swelling, and weakness, which are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  Further, the Board considers the Veteran's contentions in these matters to be credible in the absence of any evidence to the contrary.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Nevertheless, the Board observes that, as a lay person without the appropriate medical expertise, the Veteran is not competent to provide a probative opinion on medical matters, such as the severity of the right clavicle and left elbow disorders within the context of the applicable schedular or extraschedular rating criteria.  Bostain v. West, 11 Vet. App. 124 (1998).  Therefore, the Veteran's contentions, standing alone, are insufficient to refute the probative assessments of the VA clinicians upon which the Board has relied in determining the most appropriate ratings for the service-connected disabilities.

Extra-Schedular Consideration

Referral of these claims for extra-schedular consideration is not warranted.  See 38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Rating Schedule are mere averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun v. Peake, 22 Vet App 111, 114 (2008), aff'd sub. nom.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extra-schedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extra-schedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry.  First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  See id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service for a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

Referral for extra-schedular consideration is not warranted for the disabilities at issue, however.  A comparison of the Veteran's service-connected right clavicle and left elbow disabilities and the rating criteria do not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  His clavicle and elbow disabilities are manifested by symptoms and functional impairment expressly addressed by the rating criteria, including especially his pain.  His symptoms to include decreased mobility, problems with lifting and carrying, weakness or fatigue and decreased strength and other functional limitations are contemplated by, and indeed directly addressed in, sections 4.40, 4.45, and 4.59 of the regulations, as well as the relevant diagnostic codes, which provide for compensation for painful and limited motion.  See Deluca, Mitchell, etc. Therefore, the Board finds that he does not have any symptoms or functional limitations not accounted for in the ratings assigned under the schedular criteria. See Thun, 22 Vet. App. at 115. 

There is no evidence suggesting that the Veteran's specific functional limitations, including with regards to pain and difficulty with overhead arm movements, are exceptional or unusual given the symptoms and functional impairment already compensated under the rating criteria.  Thus, such functional impairment is within the purview of the Rating Schedule even if not specifically mentioned in the applicable diagnostic codes.  Indeed, the schedular criteria generally do not set forth specific examples of functional impairment with regard to musculoskeletal disorders.  See 38 C.F.R. § 4.1 (providing that the degrees of disability specified in the General Rating Criteria are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability); see also 38 C.F.R. § 4.21 (2015) (providing that "[c]oordination of rating with impairment of function will . . . be expected in all instances").  As noted in Thun, 22 Vet. App. at 114, the rating criteria are averages and need not account for each individual circumstance in order to be adequate for evaluation purposes.  Therefore, as the evidence does not show that the Veteran's right clavicle or left elbow disabilities are "exceptional" or "unusual" when compared with the rating criteria, the available schedular evaluations are adequate for rating purposes.

Accordingly, the first prong of the three-part Thun test is not satisfied.  In the absence of this threshold finding, there is no need to consider the second step of the inquiry, namely, whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's "threshold" finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extra-schedular consideration without regard to whether there was marked interference with employment).  Indeed, in the absence of an exceptional or unusual disability picture under the first Thun factor, interference with employment is not sufficient by itself to warrant extra-schedular referral, as the rating schedule "clearly recognizes that the rated disabilities interfere with employment."  See VAOPGCPREC 6-96.  See also 38 C.F.R. §§ 4.1, 4.15.  
	

ORDER

Entitlement to a 10 percent evaluation for status post fracture, right clavicle, from October 24, 2007 to April 15, 2015 is granted.

Entitlement to a 20 percent evaluation for status post fracture, right clavicle from April 16, 2015 is granted.

Entitlement to a compensable evaluation for lateral epicondylitis, left elbow from October 24, 2007 to April 15, 2015, to include a separate rating for impairment of supination and pronation, is denied.

Entitlement to an evaluation in excess of 10 percent for lateral epicondylitis, left elbow from April 16, 2015 is denied.

Entitlement to an evaluation in excess of 10 percent for the period from April 16, 2015 for supination/pronation impairment of the left elbow is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims on appeal so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran is service-connected for lumbosacral strain with degenerative arthritis, intervertebral disc syndrome, spinal fusion, spondylolisthesis; left knee strain with degenerative arthritis; right knee strain with arthritis and meniscal tear; status post fracture right clavicle; lateral epicondylitis, left elbow; left elbow epicondylitis with supination and pronation impairment; status post fracture right clavicle; status post fracture right great toe; and status post fracture of the mandible.  The April 16, 2015 VA examination includes an opinion that "...all his medical conditions combined, especially his back, make it impossible to be employed, and it is highly likely he will be on permanent disability the rest of his life, making him unemployable the rest of his life."  In addition, at his April 2012 Travel Board hearing the Veteran testified that he was receiving Social Security Disability Benefits due to his service connected back disability.  The May 2015 rating decision granted TDIU from April 16, 2015 on the basis of 38 C.F.R. § 4.16(b).  The Board points out, however, that even for the period prior to April 16, 2015, the Veteran's schedular ratings do not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) (2015).  VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the schedular ratings.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director, Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  In light of the April 2015 opinion, the Board finds that referral for consideration of entitlement to a TDIU on an extraschedular basis is warranted for the period prior to April 16, 2015.

As to the matter concerning the right elbow, the April 2015 VA examiner failed to give a diagnosis concerning the right elbow complaint or, in the alternative, to affirmatively indicate that an elbow disability was not present.  The April 2015 examiner notably indicated that the Veteran experienced locking of the right elbow and pain during flare-ups, suggesting some form of elbow pathology may be present.  Consequently, another VA examination is necessary to determine if there is a right elbow disability.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, VA and private, who have treated him for the claimed right elbow disability since service.  After securing any necessary authorization, request copies of all indicated records which have not been previously secured and associate them with the claims folder.

2.  Obtain a VA medical opinion by an examiner with appropriate expertise to assist in determining the likely etiology of any right elbow disorder.  The claims folder must be made available to the examiner.

After examination, the examiner should identify each right elbow disorder present in the Veteran.  With respect to each such disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed right elbow disability is etiologically related to the Veteran's active military service.

All opinions expressed by the examiner should be accompanied by a complete rationale, with citation to relevant medical findings and lay statements.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  After undertaking any necessary development actions, the AOJ shall refer the case to VA's Director, Compensation Service for consideration of entitlement to a TDIU for the period prior to April 16, 2015, under the provisions of 38 C.F.R. § 4.16(b).  Specific reference shall be made to the opinion obtained in the April 2015 VA examination and Social Security records pertaining to any disability due to the Veteran's service-connected disorders.

4.  Thereafter, readjudicate the claim of entitlement to service connection for right elbow disability in light of the additional evidence obtained.  

5.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the AOJ should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.


By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


